DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/14/21, with respect to the rejections of claims 1-18 (12/15/2020) by the previous Examiner have been considered but are moot in light of new grounds of rejection presented herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.       Claims 1-4, 7-10, 12-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biswas US 2018/0358028 A1 (“Biswas”)
         Per Claim 1, Biswas discloses an apparatus for post-processing an audio signal, comprising:
STFT as providing time-frequency representation);
            a transient location estimator configured for estimating a location in time of a transient portion using the audio signal or the time-frequency representation (fig. 2A; para. [0034]; in FIG. 2A, audio signal 202 represents a transient…, para. [0037]; para. [0040]); and
            a signal manipulator configured for manipulating the time-frequency representation, wherein the signal manipulator is configured to reduce or eliminate a pre-echo in the time-frequency representation at a location in time before the transient location or to perform a shaping of the time-frequency representation at the transient location to amplify an attack of the transient portion (In frame-based encoders, coding noise may be most audible during low intensity parts of the frame, and may be heard as pre-echo distortion in which silence (or low-level signal) preceding a high intensity segment…, para. [0004]; para. [0017]; Thus, the expansion component 114 applies a small gain (attenuation) on segments that in the original signal had low intensity, and had been amplified by the compressor, and applies a large gain (amplification) on segments that in the original signal had high intensity and had been attenuated by the compressor…, para. [0039]; para. [0101], low intensity pre-echoes attenuated, high intensity transients amplified).
           Per Claim 2, Biswas discloses the apparatus of claim 1, wherein the signal manipulator comprises a tonality estimator configured for detecting tonal signal components in the time-frequency representation preceding the transient portion in time (fig. 4, element 405; para. [0042]; para. [0082]-[0084]), and

          Per Claim 3, Biswas discloses the apparatus of claim 1, wherein the signal manipulator comprises a pre-echo width estimator configured for estimating a width in time of the pre-echo preceding the transient location based on a development of a signal energy of the audio signal over time to determine a pre-echo start frame in the time-frequency representation comprising a plurality of subsequent audio signal frames (para. [0004]; para. [0039]; para. [0058]).
          Per Claim 4, Biswas discloses the apparatus of claim 1, wherein the signal manipulator comprises a pre-echo threshold estimator configured for estimating pre-echo thresholds for spectral values in the time-frequency representation within a pre-echo width, wherein the pre-echo thresholds indicate amplitude thresholds of corresponding spectral values subsequent to the pre-echo reduction or elimination (para. [0037]; the expansion component 114 applies a small gain (attenuation) on segments that in the original signal had low intensity, and had been amplified by the compressor, and applies a large gain (amplification) on segments that in the original signal had high intensity and had been attenuated by the compressor…, para. [0039]; The system includes a detection mechanism 405 to detect the peakness of a signal in order to help generate an appropriate control signal for the compander…, para. [0070]; 
          Per Claim 7, Biswas discloses the apparatus of claim 1, wherein the signal manipulator comprises: a spectral weights calculator for calculating individual spectral weights for spectral values of the time-frequency representation (para. [0041]-[0042]; para. [0108], gains as spectral weights); and
            a spectral weighter for weighting spectral values of the time-frequency representation using the spectral weights to acquire a manipulated time-frequency representation (para. [0039]; para. [0041]-[0042]; para. [0055]; para. [0108]-[0109])
          Per Claim 8, Biswas discloses the apparatus of claim 7, 
             Biswas discloses wherein the spectral weights calculator is configured:
             to determine raw spectral weights using an actual spectral value and a target spectral value, or
             to smooth the raw spectral weights in frequency within a frame of the time-frequency representation (para. [0041]-[0042]; para. [0055]), or
             to fade-in a reduction or elimination of the pre-echo using a fading curve over a plurality of frames at the beginning of the pre-echo width, or
            to determine the target spectral value so that the spectral value comprising an amplitude below a pre-echo threshold is not influenced by the signal manipulation, or
              to determine the target spectral values using a pre-masking model so that a damping of a spectral value in the pre-echo area is reduced based on the pre-masking model.
Claim 9, Biswas discloses the apparatus of claim 1, wherein the time-frequency representation comprises complex-valued spectral values (para. [0041]-[0042]; para. [0045]-[0046]), and
            wherein the signal manipulator is configured to apply real-valued spectral weighting values to the complex-valued spectral values (para. [0039]; para. [0041]-[0042]; para. [0045]-[0046]; para. [0055]; para. [0108]-[0109]; para. [0113]).
          Per Claim 10, Biswas discloses the apparatus of claim 1, wherein the signal manipulator is configured to amplify spectral values within a transient frame of the time-frequency representation (para. [0113]; para. [0119]-[0121]).
        Per Claim 12, Biswas discloses the apparatus of claim 1, wherein the signal manipulator is configured to divide the time-frequency representation at the transient location into a sustained part and the transient part (If the signal is hybrid it comprises both sinusoid and transient signals and an on or off companding setting may not be optimum…., para. [0086], hybrid signal as including both tonal and transient signals),
             wherein the signal manipulator is configured to only amplify the transient part and to not amplify the sustained part (para. [0039]; In this case, further processing is required to distinguish tonal signals from transient or partially transient signals…, para. [0086]; para. [0113])         
            Per Claim 13, Biswas discloses the apparatus of claim 1, wherein the signal manipulator is configured to also amplify a time portion of the time- frequency representation subsequent to the transient location in time using a fade-out characteristic (para. [0039]; para. [0058]).
Claim 14, Biswas discloses the apparatus of claim 1, wherein the signal manipulator is configured to calculate a spectral weighting factor for a spectral value using a sustained part of the spectral value, an amplified transient part and a magnitude of the spectral value, wherein an amplification amount of the amplified part is predetermined and between 300% and 150%, or
           wherein the signal manipulator is configured to calculate spectral weights that are smoothed across frequency and to weight spectral values of the time-frequency representation using the spectral weights that are smoothed across frequency (para. [0039]; para. [0041]-[0042]; para. [0055]; para. [0108]-[0109]; para. [0113]).
        Per Claim 17, Biswas discloses a method of post-processing an audio signal, comprising:
              converting the audio signal into a time-frequency representation (para. [0042]-[0043], STFT as providing time-frequency representation);
              estimating a transient location in time of a transient portion using the audio signal or the time-frequency representation (fig. 2A; para. [0034]; in FIG. 2A, audio signal 202 represents a transient…, para. [0037]; para. [0040]); and
               manipulating the time-frequency representation to reduce or eliminate a pre-echo in the time-frequency representation at a location in time before the transient location, or to perform a shaping of the time-frequency representation at the transient location to amplify an attack of the transient portion (In frame-based encoders, coding noise may be most audible during low intensity parts of the frame, and may be heard as pre-echo distortion in which silence (or low-level signal) preceding a high intensity segment…, para. [0004]; para. [0017]; Thus, the expansion component 114 applies a low intensity pre-echoes attenuated, high intensity transients amplified).
           Per Claim 18, Biswas discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method of post-processing an audio signal, comprising:
             converting the audio signal into a time-frequency representation (para. [0042]-[0043], STFT as providing time-frequency representation);
             estimating a transient location in time of a transient portion using the audio signal or the time-frequency representation (fig. 2A; para. [0034]; in FIG. 2A, audio signal 202 represents a transient…, para. [0037]; para. [0040]); and
            manipulating the time-frequency representation to reduce or eliminate a pre-echo in the time-frequency representation at a location in time before the transient location, or to perform a shaping of the time-frequency representation at the transient location to amplify an attack of the transient portion, when said computer program is run by a computer (In frame-based encoders, coding noise may be most audible during low intensity parts of the frame, and may be heard as pre-echo distortion in which silence (or low-level signal) preceding a high intensity segment…, para. [0004]; para. [0017]; Thus, the expansion component 114 applies a small gain (attenuation) on segments that in the original signal had low intensity, and had been amplified by the compressor, and applies a large gain (amplification) on segments that in the original signal had high low intensity pre-echoes attenuated, high intensity transients amplified).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
        
4.        Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Biswas in view of Goodwin “Frequency-Domain Algorithms for Audio Signal Enhancement Based on Transient Modification” (“Goodwin”)
         Per Claim 11, Biswas discloses the apparatus of claim 1, 
               Biswas does not explicitly disclose wherein the signal manipulator is configured to only amplify spectral values above a minimum frequency, the minimum frequency being greater than 250 Hz and lower than 2 kHz
              However, this feature is suggested by Goodwin describing scaling of higher modulation frequencies with shelving filters is used to modify rapidly changing signal 
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement amplifying/modifying spectral values above a minimum frequency, the minimum frequency being greater than 250 Hz and lower than 2 kHz i.e. events with a certain frequency band using the teachings of Goodwin because such implementation would have resulted in the predictable result of focusing the modification/amplifying to rapidly changing transient events among different manners of modifying the signal (Goodwin, Abstract; pg. 833, sec. 3.2)

5.        Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas in view of “Separation of musical sources and structure from single-channel polyphonic recordings” (“Every”)
          Per Claim 15, Biswas discloses the apparatus of claim 1, further comprising a spectral-time converter for converting a manipulated time-frequency representation into a time domain (para. [0041])
             Biswas does not explicitly disclose performing the conversion using an overlap-add operation involving at least adjacent frames of the time-frequency representation           
            However, this feature is taught by Every (sec. 2.1.1)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Every with the apparatus of Biswas in arriving at the missing features of Biswas because such combination would have 
          Per Claim 16, Biswas discloses the apparatus of claim 1,
             Biswas does not explicitly disclose wherein the converter is configured to apply a hop size between1 and 3 ms or an analysis window comprising a window length between 2 and 6 ms, o further comprising a spectral-time converter for converting a manipulated time-frequency representation into a time domain using an overlap-add operation involving at least adjacent frames of the time-frequency representation, wherein the spectral-time converter is configured to use and overlap range corresponding to an overlap size of overlapping windows or corresponding to a hop size used by the converter, the hop size being between 1 and 3 ms, or wherein the spectral-time converter is configured to use a synthesis window comprising a window length between 2 and 6 ms, or wherein the analysis window and the synthesis window are identical to each other
          However, this feature is taught by Every:
          wherein the converter is configured to apply a hop size between1 and 3 ms or an analysis window comprising a window length between 2 and 6 ms, or
          further comprising a spectral-time converter for converting a manipulated time-frequency representation into a time domain using an overlap-add operation involving at least adjacent frames of the time-frequency representation,
            wherein the spectral-time converter is configured to use and overlap range corresponding to an overlap size of overlapping windows or corresponding to a hop size used by the converter, the hop size being between 1 and 3 ms, or

           wherein the analysis window and the synthesis window are identical to each other (fig. 2.3; pg. 26, equation 2.13; pg. 27, first para.)
           It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Every with the apparatus of Biswas in arriving at the missing features of Biswas because such combination would have resulted in allowing a perfect reconstruction to be obtained from the time-frequency representation (Every, sec. 2.1.1; fig. 2.3; pg. 26, equation 2.13; pg. 27, first para.).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658